DETAILED ACTION
	This Office Action, based on application 15/292,777 filed 13 October 2016, is filed in response to applicant’s amendment and remarks filed 22 October 2021.  Claims 1, 3-9, 11-16, and 18-25 are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 22 October 2021 in response to the Office Action mailed 23 June 2021, have been fully considered below.
Request for Interview
The Office contacted Applicant’s Representative Joseph Gushue in an attempt to resolve the ongoing 35 USC 112 rejections.  Applicant’s Representative Joshua Hamberger returned the voice mail left for Atty Gushue and interview was held (see attached summary).  While a proposed amendment was discussed that would overcome the outstanding new matter and prior art rejections, no agreement of entry of the amendment was reached at this time.
Claim Rejections under 35 U.S.C. § 112
The Office acknowledges applicant’s amendment; however, maintains a new matter rejection to the claims for reasons cited in the rejection below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the features of the claims as amended.  Applicant’s arguments with respect to the rejection of Claim 1 with respect 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-16, and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 1 (and analogously Claims 9 and 16) recites “in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time, and based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern”.  The Office does not find support for the limitation as recited in the claim.   To the best of the Office’s abilities, the Office has mapped the claim language to the teachings provided in the specification provided the drawings and associated description associated with Figs 5A1, 5A2, and 5B.  The Office is unable to map the underlined portion of the claims to the drawings.

A system, comprising: 
data cache region prefetcher circuitry configured to: 
in response to a first miss triggered by a first instruction at an instruction pointer value, the first instruction executed a first time (Fig 5A1, Step 505 – The data cache region prefetcher receives a memory request upon a data cache miss), generate a first line entry in a line entry table, the line entry including information for identifying a first address associated with the first miss and a first instruction pointer associated with the first miss, wherein the first line entry corresponds to a first region of memory (Fig 5A1, Step 510 – compare memory request against all line entries in the line entry table => NO => Step 515 – create a new region and a new line entry is entered in the line entry table; [0034] states “Two different process branches occur at this point: 1) updating the region history table as described in Figs 5A1 and 5A2, and 2) region prefetch request generation as described in Fig 5B); 
in response to a first set of subsequent misses to the first region of memory, update the first line entry to include a first set of access bits that reflect a first access pattern indicative of the first set of subsequent misses (Fig 5A1, Step 519 - subsequent memory requests are reviewed to determine if they are within a predetermined range of the memory request => YES => (A) => Fig 5A2, Step 521 – if subsequent memory requests are within the predetermined range, then specific line access bits are set in the line entry table for the specific region); 
in response to detecting that the first line entry is to be evicted from the line entry table (Fig 5A1, Step 523 – at a given time, each line entry will age out as new line entries are being created), and in response to determining that the first set of access bits indicates a first non-sequential access pattern (Fig 5A1, Step 525 – determine pattern of line access bits? => YES => Fig 5A1, Step 529 – is the detected pattern pseudo-random => YES), evict the first line entry to a region history table (Fig 5A1, Step 531 – the line entry is prepared for moving to the region prefetcher history table using the RIP and offset of the memory request as an index); and 
in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time, and based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory (Fig 5B, Step 555 – is counter > threshold? => YES), perform a prefetch request consistent with the first non- sequential access pattern (Fig 5B, Step 570 – the data cache region prefetcher generates a region prefetch request).

Figs 5A1 and 5B depict a process branch where Step 515 – create a new region and a new line entry is entered in the line entry table => B => Step 550 – RIP and offset field for the new line entry is used to read into the region prefetcher table => Step 555 – is counter > threshold? => YES => Step 570 – the data cache region prefetcher generates a region prefetch request.  Given the process branch, the Office finds no recitation of performing the prefetch request “in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time” as recited in the claim.  If the applicant disagrees, the applicant is asked to identify which step between Step 515 and 570 is intended to embody the recited limitation.
In the Examiner’s interview with Applicant’s Representative Joshua Hamberger (see attached interview summary), the Examiner requested the applicant to walk through the claim language and indicate how the specification provides support for each claim element.    Applicant’s Representative described the invention in view of Fig 2 which illustrates that prefetch generation is performed after a line entry is evicted from the line entry table and placed into the region history table.  While the Office agrees the specification appears to provide support for performing a prefetch request in response to the first line entry being in the region history table which may be associated with Step 550 (as noted in the proposed amendment attached to the interview summary), the Office fails to find support for performing the prefetch request in response to the specific miss as claimed generating a new matter situation.

Claim Rejections - 35 USC § 103


Claims 1, 3-9, 11-16, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US PGPub 2017/0083443) in view of FRACHTENBERG (US PGPub 2014/0136792) and MCNUTT et al (US PGPub 2014/0229681).

With respect to Claim 1, WANG discloses a system comprising: 
data cache region prefetcher circuitry configured to: 
in response to a first miss triggered by a first instruction at an instruction pointer value (¶[0002-0005] – a last level cache typically caches program code and data for processing cores; a processing core issues program counter values {‘instruction pointer value’} to the last level cache; a program counter is a CPU register that has the address of the next instruction to be executed from memory), the first instruction executed a first time, (Section [0049] – “creating a first data pattern access record for a region of system memory in response to a cache miss” … “where the first memory access request {‘first instruction’} specifies an address within the region of memory”), generate a first line entry in a line entry table, the line entry including information for identifying a first address associated with the first miss and a first instruction pointer associated with the first miss, wherein the first line entry corresponds to a first region of memory (Fig 3, Inset 310 {‘line entry table’} comprises records {‘first line entry’} with (1) a first portion 311 identifying a region base address {‘first address’} and offset {‘first instruction pointer’} and (2) a second portion 312 comprising a bit vector containing data access pattern information; Sections [0035-0036]); 
(Sections [0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request); and 
in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time, perform a prefetch request consistent with the first non-sequential access pattern (Fig 3, Step 503 – “Pre-fetching the blocks from the system memory” happens in response to Step 502 – “Fetching a previously existing data access pattern record for the region from the system memory in response to the cache miss”; Section [0049] – “memory access requests {‘first instruction’} specifies an address {‘instruction pointer value’} within the region of memory”; whether or not the ‘prefetch request’ is ‘consistent with the first non-sequential access pattern’ does not change or alter the ‘prefetch request’ as presented). 
WANG may not appear to explicitly disclose in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits indicates a first non-sequential access pattern, evict the first line entry to a region history table; and based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern.
However, FRACHTENBERG discloses in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits (Section [0053-0056] – in response to evaluating access patterns {e.g. spatial locality} of data in cache, the data may be evicted from cache; Section [0028] – cache replacement policies may apply to a variety of cache structures including TLBs {analogous to ‘line entry table’}).
WANG and FRACHTENBERG are analogous art because they are from the same field of endeavor of cache management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WANG and FRACHTENBERG before him or her, to modify the caching of the line entry table of WANG to be evictable as taught by FRACHTENBERG.  A motivation for doing so would have been for the management of the storage of data larger than the capacity allotted to the data on smaller, faster, more expensive storage media (Section [0002]).  Therefore, it would have been obvious to combine WANG and FRACHTENBERG to obtain the invention as specified in the instant claims.
The combination of WANG and FRACHTENBERG may not explicitly disclose based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern.
However, MCNUTT discloses based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern (Claim 9 – a set of cache records that are to be prefetched in association with a given non-sequential cache record comprise cache records that occur with a frequency greater than a threshold; Section [0089] – any records that occur with a frequency greater than some predetermined threshold are added to the prefetch table).
WANG, FRACHTENBERG, and MCNUTT are analogous art because they are from the same field of endeavor of cache management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WANG, FRACHTENBERG, (Section [0092]).  Therefore, it would have been obvious to combine WANG, FRACHTENBERG, and MCNUTT to obtain the invention as specified in the instant claims.

With respect to Claim 9, WANG discloses a processing system, comprising: 
stream prefetcher circuitry (Section [0026-0027] – memory controller); and 
data cache region prefetcher circuitry configured to: 
in response to a first miss triggered by a first instruction at an instruction pointer value (¶[0002-0005] – a last level cache typically caches program code and data for processing cores; a processing core issues program counter values {‘instruction pointer value’} to the last level cache; a program counter is a CPU register that has the address of the next instruction to be executed from memory), the first instruction executed a first time (Section [0049] – “creating a first data pattern access record for a region of system memory in response to a cache miss” … “where the first memory access request {‘first instruction’} specifies an address within the region of memory”), generate a first line entry in a line entry table, the line entry including information for identifying a first address associated with the first miss and a first instruction pointer associated with the first miss, wherein the first line entry corresponds to a first region of memory (Fig 3, Inset 310 {‘line entry table’} comprises records {‘first line entry’} with (1) a first portion 311 identifying a region base address {‘first address’} and offset {‘first instruction pointer’} and (2) a second portion 312 comprising a bit vector containing data access pattern information; Sections [0035-0036]); 
(Sections [0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request);  and 
in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time, perform a prefetch request consistent with the first non-sequential access pattern (Fig 3, Step 503 – “Pre-fetching the blocks from the system memory” happens in response to Step 502 – “Fetching a previously existing data access pattern record for the region from the system memory in response to the cache miss”; Section [0049] – “memory access requests {‘first instruction’} specifies an address {‘instruction pointer value’} within the region of memory”; whether or not the ‘prefetch request’ is ‘consistent with the first non-sequential access pattern’ does not change or alter the ‘prefetch request’ as presented).  
WANG may not appear to explicitly disclose in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits 6442057.1Applicant: Advanced Micro Devices, Inc.Application No.: 15/292,777indicates a first non-sequential access pattern, evict the first line entry to a region history table; and based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern.
However, FRACHTENBERG discloses in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits (Section [0053-0056] – in response to evaluating access patterns {e.g. spatial locality} of data in cache, the data may be evicted from cache; Section [0028] – cache replacement policies may apply to a variety of cache structures including TLBs {analogous to ‘line entry table’}; WANG at Section [0045] discloses near memory 407 may be used to implement a cache and the reserve block {comprising Inset 310 analogous to a ‘line entry table’} or data pattern record may not be within the faster memory but slower far memory 408, the reserve block comprising data pattern records in far memory 408 analogous to the claimed ‘region history table’).
WANG and FRACHTENBERG are analogous art because they are from the same field of endeavor of cache management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WANG and FRACHTENBERG before him or her, to modify the caching of the line entry table of WANG to be evictable as taught by FRACHTENBERG.  A motivation for doing so would have been for the management of the storage of data larger than the capacity allotted to the data on smaller, faster, more expensive storage media (Section [0002]).  Therefore, it would have been obvious to combine WANG and FRACHTENBERG to obtain the invention as specified in the instant claims.
The combination of WANG and FRACHTENBERG may not explicitly disclose based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern.
However, MCNUTT discloses based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern (Claim 9 – a set of cache records that are to be prefetched in association with a given non-sequential cache record comprise cache records that occur with a frequency greater than a threshold; Section [0089] – any records that occur with a frequency greater than some predetermined threshold are added to the prefetch table).
WANG, FRACHTENBERG, and MCNUTT are analogous art because they are from the same field of endeavor of cache management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WANG, FRACHTENBERG, and MCNUTT before him or her, to modify prefetching of the combination of WANG and FRACHTENBERG to be based on a frequency of a cache record as taught by MCNUTT.  A motivation for doing so would have been to manipulate the prefetching policy in a way that may improve caching efficiency (Section [0092]).  Therefore, it would have been obvious to combine WANG, FRACHTENBERG, and MCNUTT to obtain the invention as specified in the instant claims.

With respect to Claim 16, WANG discloses a method for data cache region prefetching, the method comprising: 
in response to a first miss triggered by a first instruction at an instruction pointer value (¶[0002-0005] – a last level cache typically caches program code and data for processing cores; a processing core issues program counter values {‘instruction pointer value’} to the last level cache; a program counter is a CPU register that has the address of the next instruction to be executed from memory), the first instruction executed a first time (Section [0049] – “creating a first data pattern access record for a region of system memory in response to a cache miss” … “where the first memory access request {‘first instruction’} specifies an address within the region of memory”), generating a first line entry in a line entry table, the line entry including information for identifying a first address associated with the first miss and a first instruction pointer associated with the first miss, wherein the first line entry corresponds to a first region of memory (Fig 3, Inset 310 {‘line entry table’} comprises records {‘first line entry’} with (1) a first portion 311 identifying a region base address {‘first address’} and offset {‘first instruction pointer’} and (2) a second portion 312 comprising a bit vector containing data access pattern information; Sections [0035-0036]); 
in response to a first set of subsequent misses to the first region of memory, updating the first line entry to include a first set of access bits that reflect a first access pattern indicative of the first set of subsequent misses (Sections [0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request); 6442057.1Applicant: Advanced Micro Devices, Inc.Application No.: 15/292,777 and 
in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time, performing a prefetch request consistent with the first non-sequential access pattern (Fig 3, Step 503 – “Pre-fetching the blocks from the system memory” happens in response to Step 502 – “Fetching a previously existing data access pattern record for the region from the system memory in response to the cache miss”; Section [0049] – “memory access requests {‘first instruction’} specifies an address {‘instruction pointer value’} within the region of memory”; whether or not the ‘prefetch request’ is ‘consistent with the first non-sequential access pattern’ does not change or alter the ‘prefetch request’ as presented). 
WANG may not appear to explicitly disclose in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits indicates a first non-sequential access pattern, evicting the first line entry to a region history table; and based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern.
(Section [0053-0056] – in response to evaluating access patterns {e.g. spatial locality} of data in cache, the data may be evicted from cache; Section [0028] – cache replacement policies may apply to a variety of cache structures including TLBs {analogous to ‘line entry table’}).
WANG and FRACHTENBERG are analogous art because they are from the same field of endeavor of cache management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WANG and FRACHTENBERG before him or her, to modify the caching of the line entry table of WANG to be evictable as taught by FRACHTENBERG.  A motivation for doing so would have been for the management of the storage of data larger than the capacity allotted to the data on smaller, faster, more expensive storage media (Section [0002]).  Therefore, it would have been obvious to combine WANG and FRACHTENBERG to obtain the invention as specified in the instant claims.
The combination of WANG and FRACHTENBERG may not explicitly disclose based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern.
However, MCNUTT discloses based on a frequency of occurrence of the first non-sequential access pattern associated with the first region of memory, perform a prefetch request consistent with the first non-sequential access pattern (Claim 9 – a set of cache records that are to be prefetched in association with a given non-sequential cache record comprise cache records that occur with a frequency greater than a threshold; Section [0089] – any records that occur with a frequency greater than some predetermined threshold are added to the prefetch table).
(Section [0092]).  Therefore, it would have been obvious to combine WANG, FRACHTENBERG, and MCNUTT to obtain the invention as specified in the instant claims.

With respect to Claims 3, 11, and 18, the combination of WANG, FRACHTENBERG, and MCNUTT disclose the system/method of each respective parent claim.  
WANG further discloses wherein the first region of memory comprises a predetermined range of data lines (Section [0031] – a region may be broken down into a number of blocks; Section [0032] – a block may correspond to a single cache line).

With respect to Claims 4, 12, and 19, the combination of WANG, FRACHTENBERG, and MCNUTT disclose the system/method of each respective parent claim.
FRACHTENBERG further discloses detecting that the first line entry is to be evicted from the line entry table comprises detecting that a replacement policy for the line entry table indicates that the first line entry is to be evicted (Section [0053-0056] – in response to evaluating access patterns {e.g. spatial locality} of data in cache {the evaluation analogous to ‘a replacement policy’}, the data may be evicted from cache).

Claims 5, 13, and 20, the combination of WANG, FRACHTENBERG, and MCNUTT disclose the system/method of each respective parent claim.  
WANG further disclose wherein the data cache region prefetcher circuitry is further configured to: detect a third miss not within the first region and within a second region; and generate a second line entry in the line entry table corresponding to the third miss and the second region (Section [0049] – “creating a first data pattern access record for a region of system memory in response to a cache miss”). 

With respect to Claims 6, 14, and 21, the combination of WANG, FRACHTENBERG, and MCNUTT disclose the system/method of each respective parent claim.  
WANG further discloses wherein the data cache region prefetcher is further configured to: detect a second set of subsequent misses to the second region, wherein the second set of subsequent misses to the second region are contiguous and sequential, and mark the second line entry as contiguous and sequential (Sections [0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request, the bit vector representing whether or not the entry is marked as contiguous and sequential). 

With respect to Claims 7, 15 and 22, the combination of WANG, FRACHTENBERG, and MCNUTT disclose the systems of each respective parent claim.  
WANG further discloses wherein the data cache region prefetcher is further configured to: in response to detecting a fourth miss to the second region, performing a streaming prefetch request (Fig 3, Step 503 – “Pre-fetching the blocks from the system memory” happens in response to Step 502 – “Fetching a previously existing data access pattern record for the region from the system memory in response to the cache miss”; Section [0049]). 

With respect to Claim 8, the combination of WANG, FRACHTENBERG, and MCNUTT disclose the system of claim 1.
FRACHTENBERG further discloses wherein the non-sequential access pattern comprises an access pattern having a stride other than positive one or negative one (Section [0003] – spatial locality {analogous to a ‘sequential access pattern’} refers to accessing data within a relatively close or similar location {analogous to ‘a stride of positive one or negative one’} to other data that has been previously accessed; a ‘non-sequential access pattern’ would comprise a stride opposite of a ‘sequential access pattern’).

With respect to Claims 23, 24, and 25, the combination of WANG, FRACHTENBERG, and MCNUTT disclose the systems of each respective parent claim.
MCNUTT further discloses wherein the frequency of the first non-sequential access pattern associated with the first region of memory is determined based on a counter (¶[0046] – if the record is non-sequential, the mechanism updates the access table  that contains a cache record and the number of times it has been accessed during the polling period. The mechanism adds a new row to the table with a count of 1 if the record isn’t already there; otherwise, the mechanism increments the count value by 1 {functionally analogous to a ‘counter’}; ¶[0047] – after expiry of the polling period, the access table is sorted by counts to populate a frequently accessed record list).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure providing teachings of similar prefetching of non-sequential data in computing systems.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.T.L/               Examiner, Art Unit 2137                                                                                                                                                                                         
/Arpan P. Savla/               Supervisory Patent Examiner, Art Unit 2137